NUMBER 13-10-00438-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


  IN RE BROWNSVILLE-VALLEY REGIONAL MEDICAL CENTER, INC.


                             On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                    Before Justices Rodriguez, Benavides, and Vela
                          Per Curiam Memorandum Opinion1

        Relator, Brownsville-Valley Regional Medical Center, Inc., filed a petition for writ of

mandamus and a motion for stay in the above cause on August 4, 2010. On August 5,

2010, the Court entered an order granting the requested stay, in part, insofar as the trial

court’s order of June 23, 2010, disqualifying relator’s counsel, was stayed pending further

review by this Court, and denying the stay, in part, insofar as the trial court’s order setting

trial for September 27, 2010, was not stayed. The Court further requested that the real

party in interest, Bangalore N. Lakshmikanth, M.D., file a response to relator’s petition for



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
writ of mandamus, and such response was duly filed on August 16, 2010. On August 19,

2010, the relator further filed a reply brief in support of its petition for writ of mandamus.

On August 24, 2010, the real party in interest filed a supplemental response to the petition

for writ of mandamus.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply thereto, and the supplemental response, is of the opinion that

relator has not shown itself entitled to the relief sought. Accordingly, the stay previously

imposed by this Court is LIFTED. See TEX . R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

The petition for writ of mandamus is DENIED. See id. 52.8(a).


                                                          PER CURIAM

Delivered and filed the 30th
day of August, 2010.




                                              2